                   UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


CLEMIT HAYMORE D/B/A
CT TRUCKING                                               PLAINTIFF

VS.                              CIVIL ACTION NO. 3:19CV365TSL-RHW

SHELTER GENERAL INSURANCE
COMPANY AND SHELTER MUTUAL
INSURANCE COMPANY                                        DEFENDANTS


                   MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendant

Shelter Mutual Insurance Company (Shelter Mutual) for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure.   Plaintiff Clemit Haymore d/b/a CT Trucking has

responded in opposition to the motion.   The court, having

considered the memoranda of authorities, together with

attachments, submitted by the parties, concludes the motion

should be denied as to plaintiff’s claim for policy benefits but

granted as to his claim for punitive damages.

      In June 2017, plaintiff made a claim for benefits under his

Shelter Mutual inland marine (cargo) policy for the loss of

cargo when his Peterbilt tractor-truck and Timpte hopper trailer

full of corn were stolen.    Shelter Mutual denied his claim for

the reason that theft was not a covered peril under his policy.

Plaintiff filed this suit seeking benefits under the policy,


                                  1
which he claims were wrongly denied, and demanding punitive

damages for Shelter Mutual’s alleged bad faith denial of his

claim.

     Shelter Mutual claims it is entitled to summary judgment

because plaintiff’s cargo policy did not list theft as a covered

peril, and since theft is not a covered peril under the policy,

then plaintiff has no valid claim against Shelter Mutual.

Plaintiff contends, though, that the policy is ambiguous with

regard to whether theft is a covered peril and that this

ambiguity must be construed against Shelter Mutual, so that it

is not entitled to summary judgment.       Plaintiff further argues

that Shelter Mutual’s unreasonable delay in its investigation

warrants the imposition of punitive damages.

     Summary judgment is proper when the pleadings and evidence

on file show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed. R. Civ. P. 56(a).       “[T]he substantive law will

identify which facts are material.”       Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

(1986).    A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”   Id.   The movant makes a showing that

there is no genuine issue of material fact by informing the

court of the basis of its motion and by identifying the portions

                                    2
of the record which reveal there are no genuine material fact

issues.    Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986); Fed. R. Civ. P. 56.

     When reviewing the evidence on a motion for summary

judgment, the court must decide all reasonable doubts and

inferences in the light most favorable to the non-movant.    See

Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir.

1988).    The court cannot make a credibility determination in

light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 250.   As long as there appears to be some

support for the disputed allegations such that “reasonable minds

could differ as to the import of the evidence,” the motion for

summary judgment must be denied.       Id. at 250.

     Under Mississippi law, “[q]uestions concerning the

construction of contracts are questions of law that are

committed to the court rather than questions of fact committed

to the fact finder”.   In re Estate of Fitzner, 881 So.2d 164,

169 (Miss. 2003).   It is thus for the court to determine whether

the policy is ambiguous.   Royer Homes of Miss., Inc. v.

Chandeleur Homes, Inc., 857 So. 2d 748, 751 (Miss. 2003).    In

construing an insurance policy, the “’policy must be considered

as a whole, with all relevant clauses together’; but, any

‘ambiguities must be resolved in favor of the non-drafting

party’”.   S. Ins. Co. v. Affiliated FM Ins. Co., 830 F.3d 337,

                                   3
344 (5th Cir. 2016) (quoting United States Fid. & Guar. Co. of

Miss. v. Martin, 998 So. 2d 956, 963 (Miss. 2008)).

“’Ambiguities exist when a policy can be logically interpreted

in two or more ways, where one logical interpretation provides

for coverage. ... [but] do not exist simply because two parties

disagree over the interpretation of a policy.’”   Id. (quoting

Martin, 998 So. 2d at 963).

     In the court’s view, the policy is ambiguous with respect

to whether it covers theft.   The policy lists nine covered

perils and six excluded perils; theft is not in either list.

Language preceding the list of covered perils states, “We cover

your legal liability for direct physical loss to covered cargo

caused by…”.   But this language does not explicitly limit

coverage to the listed perils.   The list of excluded perils is

preceded by the following:

     We do not pay for a loss if one or more of the
     following excluded perils apply to the loss,
     regardless of other causes or events that contribute
     to or aggravate the loss, whether such causes or
     events act to produce the loss before, at the same
     time as, or after the excluded peril. We do not pay
     for a loss that results from …

In the case of Arrow Industrial Carriers, Inc. v. Continental

Insurance Company of New Jersey, 232 N.J. Super. 324, 556 A.2d

1310 (Law. Div. 1989), the court, considering coverage for a

loss resulting from collision under an inland marine policy,

observed:

                                 4
     While the policy itemizes eight exclusions from
     coverage as well as eight conditions for coverage, it
     does not expressly indicate that coverage is not
     afforded for cargo damage resulting from a collision
     between the cargo and another object even though there
     is no collision between the conveying vehicle and
     another object.

     Rather, Continental seeks to preclude coverage by
     specifying those events for which it is afforded and
     urging that this specification bars coverage for other
     events. In essence, Continental is attempting to
     itemize positive events affording coverage and imply
     from that a negative, that non-itemized events do not
     result in coverage, even though it particularized a
     list of coverage exclusions. That is illogical.

Id. at 329, 556 A.2d at 1313.

     Shelter argues that reading the “Perils Covered” and

“Perils Excluded” sections together, it is clear that the Perils

Excluded section is not an exhaustive list of perils not covered

under the Policy.   While that may be a reasonable

interpretation, it is not the only reasonable interpretation.

     Shelter Mutual also argues that plaintiff’s application for

the subject policy “shows Haymore declined to purchase theft

coverage for the cargo, which would have been an additional

expense.”   It does not identify what, specifically, it relies on

in the application in support of this contention.    Left to its

own devices, the court finds nothing in the application itself

that could fairly be said to show that plaintiff declined

anything.   The application, coupled with additional supporting

and explanatory evidence, or a more informative citation to the


                                 5
application, might well tend to show that Shelter Mutual’s

policy form included as an option an endorsement for theft

coverage and might also show plaintiff was offered but rejected

such an endorsement.   However, no such additional and

explanatory evidence or citation has been offered.1

     While Shelter Mutual’s motion centers on its contention

that theft is not covered under the policy, it adds in a

footnote that plaintiff’s claimed loss is excluded from coverage

because the truck with cargo remained at plaintiff’s property

for over 72 hours, and the policy, under the “Property Excluded”

section, states, “Shelter Mutual does not cover cargo on a

vehicle after it has remained at any location for more than 72

hours.”   The only evidence it cites for this proposition is the

policy itself and thus, this defendant has not demonstrated that

it is entitled to summary judgment.   The court does note that in

connection with a separate summary judgment motion by Shelter


1
     Such evidence could be relevant in resolving ambiguity in
the policy. See Page v. Hudson, 187 So. 3d 1072, 1077 (Miss.
Ct. App. 2016) (“If, after considering the four corners of the
document, and after applying a meaning more favorable to the
non-drafting party, the court determines that the language is
ambiguous, only ... then can extraneous evidence of its meaning
be considered.”); Infinity Ins. Co. v. Patel, 737 So. 2d 366,
369 (Miss. Ct. App. 1998) (stating that “[t]he standard
analytical process for contract interpretation is that only if
the meaning of a term is ambiguous will resort to extraneous
evidence be permitted.”); Prudential Ins. Co. of Am. v. Smith,
762 F.2d 476, 480 (5th Cir. 1985) (recognizing that extraneous
evidence is admissible to clear ambiguity).

                                 6
Mutual’s codefendant, a wealth of evidence has been presented by

the parties.   However, it is far from clear from that evidence

how long the truck/trailer with cargo was at plaintiff’s

property before the theft occurred.

     For the foregoing reasons, the court will deny Shelter

Mutual’s motion for summary judgment as to plaintiff’s claim for

benefits under the policy.   However, the court concludes that

Shelter Mutual had a legitimate or arguable reason to deny the

claim and is therefore entitled to summary judgment on

plaintiff’s claim for punitive damages.      See United States Fid.

& Guar. Co. of Miss. v. Martin, 998 So. 2d 956, 971 (Miss. 2008)

(holding that “an insurance company could legitimately deny

coverage under a policy that has ambiguous provisions for

coverage”).2

     Based on the foregoing, it is ordered that Shelter Mutual’s

motion for summary judgment is denied as to plaintiff’s claim

for policy benefits but granted as to his claim for punitive

damages.

     SO ORDERED this 30th day of March, 2020.

                             /s/Tom S. Lee_____________________________
                             UNITED STATES DISTRICT JUDGE


2
     The court acknowledges plaintiff’s assertion that punitive
damages are appropriate based on Shelter Mutual’s delay in
investigation and denial of his claim. He has offered no
evidence that would sustain his burden to prove his allegations
in this regard.
                                  7
